Name: Commission Regulation (EEC) No 209/91 of 28 January 1991 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 24/730 . 1 . 91 COMMISSION REGULATION (EEC) No 209/91 of 28 January 1991 on the supply of various lots of butteroil as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 68 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7 . 7. 1990, p . 6 . 3 OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . No L 24/8 Official Journal of the European Communities 30 . 1 . 91 ANNEX 1 . Operation No ('): 1140/90 2. Programme : 1990 3. Recipient (12) : Euronaid, PO box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : See OJ No 103, 16 . 4. 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (6) i7) (") : See OJ No C 216, 14 . 8 . 1987, p . 7 , 1.3.1 and 1.3.2. 8 . Total quantity : 68 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 5 kg (8) ( l0) (") OJ No C 216, 14. 8 . 1987, p . 7 (1.3.3 .) Supplementary marking on packaging : 'ACTION No 1140/90 / BUTTEROIL / ETHIOPIA / CARITAS GERMANY / 900423 B / ADDIS ABABA VIA ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' and OJ No C 216, 14. 8 . 1987, p . 8 (1.3.4.) 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment (9) 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5  ¢ 18 . 3 . 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 18 . 2. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 4. 3 . 1991 ; (b) period for making the goods available at the port of shipment : 18 . 3  4. 4 . 1991 ; (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne. 23. Amount of the delivery security : 10 % of the tender in ecus . 24. Address for submission of tenders : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 Rue de la Loi, B-1049 Brussels (telex : AGREC 22037 B or 25670 B) 25. Refund payable on request by the successful tenderer (5) : Refund applicable on 1 . 1 . 1991 , fixed by Commission Regulation (EEC) No 3804/90 (OJ No L 365 of 28 . 12. 1990 , p. 54). 30 . 1 . 91 Official Journal of the European Communities No L 24/9 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7 . 9 . 1985, p. 4 . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. O Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards to export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/shipping number. (8) To be delivered on standard pallets  40 cartons each pallet  wrapped in plastic shrinked cover. (9) Shipment has to take place from a Community port, served by liner vessels and must have a regular communication with the country of destination . The regular communication must have a frequency of at least four weeks with preadvertised sailings . ( 10) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (") Radioactivity analysis must indicate caesium 134 and caesium 137 levels . ( 12) The successful tenderer is to contact the recipient as soon as possible to establish what consignment documents are required. C 3) Manufacturing and expiration dates must be printed on each individual carton .